Citation Nr: 1807396	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-00 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for radiculopathy of upper left extremity.

2.  Entitlement to a disability rating in excess of 30 percent for a neck disability.

3.  Entitlement to an effective date for the assignment of a disability rating of 30 percent earlier than April 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama made in January 2010 and in November 2015. 

The issue of entitlement to an effective date for the assignment of a disability rating of 30 percent earlier than April 1, 2008 was originally characterized as entitlement to an effective date for the assignment of a disability rating of 20 percent earlier than June 16, 2009.  Nevertheless, the Veteran's disability rating was increased to 30 percent and the effective date was pushed back to April 1, 2008.  The issue has been recharacterized accordingly.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left upper extremity has not been shown to cause either complete paralysis or severe incomplete paralysis for any distinct period of time during the course of the appeal.

2.  The Veteran's cervical spine disability has not caused ankylosis.

3.  The Veteran has been assigned the maximum schedular disability rating for his neck since more than one year prior to the date his increased rating claim was received.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8710 (2017).
2.  The criteria for a disability rating in excess of 30 percent for a neck condition have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for an effective date earlier than April 1, 2008 for the assignment for a disability rating of 30 percent have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

In his substantive appeal, the Veteran's representative at the time argued that the Regional Office did not consider all the evidence in the record and did not follow correct legal standards.  The Regional Office failed to comply with the Veterans Claims Assistance Act of 2000.  It was indicated that the Veteran would supplement his appeal.  In a December 2017 Brief, the Veteran's representative again alluded to this contention.  However, neither the representative, nor the Veteran, has ever spelled out what evidence was not considered or how the VCAA was not followed.  Since that time, additional medical evidence has been submitted.  Moreover, the Veteran completed a form in October 2017 indicating that he had  enclosed all the remaining information or evidence to support his claim, that he had no other information or evidence to give VA to support his claim, and requesting that his claim be decided as soon as possible.  

As such, the Board concludes that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

The Veteran is seeking an increased disability rating for multiple previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Radiculopathy

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for radiculopathy of the left upper extremity.  The weight of the evidence indicates that he is not.

As discussed below, the Veteran was previously granted service connection for a neck disorder.  During a VA examination conducted on May 2015 evaluating the severity of the Veteran's cervical spine examination, the examiner diagnosed the Veteran with radiculopathy of the upper left extremity.  The Veteran was granted service connection based on the finding of an objective neurologic abnormality associated with his cervical spine condition; see General Rating Formula for Diseases and Injuries of the Spine, Note (1); and the Veteran was assigned a disability rating 30 percent effective April 15, 2015 the day after the May VA examination was requested by the RO.  The Board notes that the Veteran has not objected to or otherwise challenged the effective date in spite of explicitly challenging the effective date of other disability ratings.  

The Veteran's disability rating of the left upper extremity is evaluated pursuant to Diagnostic Code 8710.  Under Diagnostic Code 8710, different disability ratings are assigned depending on whether the radiculopathy being evaluated impacts the dominant or nondominant upper extremity.  The Veteran's left upper extremity is the nondominant upper extremity.  A disability rating of 30 percent is assigned for moderate incomplete paralysis of the nondominant upper extremity, and a disability rating of 40 percent is assigned for severe incomplete paralysis of the nondominant upper extremity.  Finally, a disability rating of 60 percent is assigned for complete paralysis of the nondominant upper extremity, and complete paralysis means all shoulder and elbow movements lost or severely affected; but wrist movements are not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8710.

Treatment records indicate that the Veteran has experienced radiculopathy of the left upper extremity throughout the period on appeal including pain.  Additionally, the Veteran has submitted statements indicating that his radiculopathy has manifested in pain and prevents him from performing certain activities that he was previously able to perform.

The Veteran underwent a VA examination in May 2015.  The examiner indicated that the Veteran manifested the following symptoms impacting the left upper extremity: mild constant pain; moderate intermittent pain; and no paresthesias, dysesthesias, or numbness.  The examiner ultimately characterized the Veteran's radiculopathy as moderate in severity.

The Veteran underwent another VA examination in February 2017.  The examiner indicated that the Veteran manifested the following symptoms impacting the left upper extremity: severe constant pain, paresthesias, dysesthesias, and numbness; as well as no intermittent pain.  The examiner ultimately, taking the entirety of the Veteran's disability picture into consideration, characterized the Veteran's radiculopathy as moderate in severity.

VA treatment records have been reviewed but fail to identify symptomatology that differs materially from what was found at the VA examinations.

The weight of the evidence indicates that the Veteran is not entitled to disability rating of 60 percent throughout the period on appeal, because the treatment records throughout the period on appeal are silent for reports of or treatment for complete paralysis of the left upper extremity.  Additionally, none of the examinations of record indicated that the Veteran manifested complete paralysis of the upper left extremity.  Finally, the Veteran has not reported complete paralysis of the upper left extremity in any of the statements of record.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 40 percent for his radiculopathy of the upper left extremity.  In order to meet the schedular rating criteria for a disability rating of 40 percent, the Veteran had to manifest a severe incomplete paralysis of radiculopathy of the upper left extremity.  The Veteran's radiculopathy of the upper left extremity was evaluated multiple times throughout the period on appeal, and the Veteran's radiculopathy of the upper left extremity was consistently evaluated as causing only moderate incomplete paralysis.  Characterizations of the severity of medical conditions by providers are not dispositive, but these characterizations do constitute probative evidence which the Board finds to be persuasive.  The Board notes that, in the February 2017 VA examination, the Veteran manifested symptoms which were evaluated as severe.  Nevertheless, the ultimate characterization of the severity of the Veteran's radiculopathy of the upper left extremity was moderate incomplete paralysis; which as previously noted the Board finds highly persuasive.  The medical professional conducting the physical examination is simply in the best position to evaluate the severity of the medical condition as the medical professional can draw on medical expertise to evaluate where certain neurologic symptomatology falls in the overall spectrum of neurologic disabilities.  As such, the weight of the evidence indicates that the Veteran has not manifested severe incomplete paralysis throughout the period on appeal.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability rating for radiculopathy of the left upper extremity.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 30 percent is denied.

Neck

The Veteran is seeking a rating in excess of 30 percent for a neck disability.  The Veteran first filed for service connection for a neck disability in July 1996, and, in May 2004, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  On June 16, 2009, the Veteran filed an increased disability rating, and, in January 2010, the RO assigned a disability rating of 20 percent effective the date the increased disability rating was received.  The Veteran appealed alleging that he was entitled to a disability rating in excess of 20 percent.  During the pendency of the appeal, the Veteran was assigned a disability rating of 30 percent throughout the period on appeal.  

Spinal disability ratings, such as disability ratings for a neck disability, are assigned pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The Formula for IVDS Based on Incapacitating Episodes is not raised by the record, because the multiple examinations conducted throughout the period on appeal did not indicate that the Veteran manifested incapacitating episodes due to IVDS; and the Veteran's treatment records are otherwise silent for physician prescribed bedrest throughout the period on appeal.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 30 percent is assigned when forward flexion of the cervical spine is 15 degrees or less or there is favorable anklylosis of the entire cervical spine, and a disability rating of 40 percent is assigned when there is unfavorable ankylosis of the entire cervical spine.  Finally, a disability rating of total disability rating is assigned for ankylosis of the entire spine.

Neither a 40 percent disability rating, nor a total disability rating, is raised by the record, because the VA examinations of record indicate that the Veteran has not manifested ankylosis of the spine.  Furthermore, the Veteran has not claimed nor do any of his private or VA treatment records indicate that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 40 percent or a total disability rating as both of these disability ratings require the Veteran to manifest ankylosis either of the entire cervical spine or the entire spine.  At his most recent VA examination in 2017, the examiner specifically found that the Veteran did not have spinal ankylosis.

Generally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran has been in receipt of a 30 percent rating for his neck disability throughout the period on appeal.  Thirty percent is the highest schedular rating available based on limitation of motion, and, therefore, further DeLuca analysis is foreclosed.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability rating for a neck disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 30 percent is denied.

Earlier Effective Date

At issue is whether the Veteran is entitled to an effective date earlier than April 1, 2008 for the assignment of a disability rating of 30 percent.  The record indicates that he is not.

As previously noted, the Veteran first filed for service connection for a neck disability in July 1996, and, in May 2004, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  While the Veteran disagreed with an earlier rating decision, he never perfected his appeal following a September 2008 statement of the case.  As such, that claim became final and a higher rating could not be assigned more than a year prior to a claim for an increase being filed.

 On June 16, 2009, the Veteran filed an increased disability rating alleging that his neck disability had increased in severity including the need to undergo neck surgery, and, on January 2010, the RO assigned a disability rating of 20 percent effective the date the increased disability rating was received.  The Veteran ultimately appealed alleging that he was entitled to an earlier effective date for the assignment of a disability rating of 20 percent.  In June 2010, the Veteran was assigned a total disability rating from January 3, 2008 to March 30, 2008 for a period on convalescence and a disability rating of 20 percent thereafter.  Subsequently, the Veteran was assigned a total disability rating from January 3, 2008 to March 31, 2008 and a disability rating of 30 percent thereafter.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If the increase in severity occurred within one year prior to the claim, then the increase is effective as the date the increase became factually ascertainable.  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2).  

The Veteran filed an increased rating claim on June 16, 2009 alleging that he was entitled to a disability rating in excess of 10 percent.  The Veteran was eventually assigned a disability rating of 30 percent effective April 1, 2008 which is more than one year earlier than June 16, 2009; the date of the Veteran's increased rating claim.  Additionally as previously discussed, the weight of the evidence indicates that the Veteran does not meet the criteria for a disability rating in excess of 30 percent throughout the period on appeal.  Accordingly, the Veteran has been assigned the earliest effective date possible.  Consequently entitlement to an earlier effective date for the assignment of a disability rating of 30 percent for a neck disability is denied.

TDIU

The Board has also considered whether the issue of entitled to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it is not.  The Board notes that the Veteran filed an application for TDIU during the pendency of the appeal.  Nevertheless in March 2017, the RO denied the Veteran's claim for TDIU; which the Veteran has not appealed or otherwise challenged.  Additional evidence suggesting unemployability based solely on either the cervical spine disability or on cervical radiculopathy has not been submitted since that time.  Therefore, the issue of TDIU is not raised by the record, and the Board shall not address it any further.


ORDER

A disability rating in excess of 30 percent for radiculopathy of the upper left extremity is denied.

A disability rating in excess of 30 percent for a neck disability is denied.

An earlier effective date for the assignment of a disability rating of 30 percent for a neck disability is denied. 




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


